 WINN-DIXIE RALEIGH, INC.Winn-Dixie Raleigh, Inc. and United Food & Com-mercial Workers International Union, Local525, affiliated with United Food and Commer-cial Workers International Union, AFL-CIO,CLC and International Union of Operating En-gineers, Local 465, AFL-CIO. Cases I -CA-8839, 1 I-CA-9490, and 11-CA-992719 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 27 April 1982 Administrative Law JudgeJames T. Youngblood issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.No exceptions were filed with respect to the Administrative LawJudge's findings that Respondent did not violate Sec. 8(a)(l) of the Actby the various conversations between Respondent's supervisors and itsemployees relating to the reasons why the represented employees did notreceive a wage increase and that Respondent did not violate Sec. 8(a)3)by its refusal to hire Sharon Pierce.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge:The consolidated complaint which issued on July 28,1981, alleges that Winn-Dixie Raleigh, Inc. (herein Winn-Dixie), since on or about June 30, 1979, has engaged inacts and conduct in violation of Section 8(a)(1), (3), and(5) of the National Labor Relations Act, herein calledthe Act. Respondent filed an answer to the consolidatedcomplaint denying the commission of any unfair laborpractices, and stating that portions of the consolidatedcomplaint were settled and approved by the RegionalDirector on July 31, 1980, prior to the hearing in this267 NLRB No. 43matter, and that said settlement should be reinstated. Re-spondent denies that it has engaged in any acts or con-duct which would have warranted the Regional Directorin setting that settlement agreement aside. This matterwas tried before me in Durham, North Carolina, onAugust 24 and December 1 and 2, 1981. All parties wererepresented at the hearing and Respondent and the Gen-eral Counsel filed post-trial briefs which have been dulyconsidered.Upon the entire record, and from my observation ofthe witness, and their demeanor, and after due considera-tion of the briefs filed by the parties, I hereby make thefollowing:FINDINGS AND CONCLUSIONStI. THE BUSINESS OF RESPONDENTRespondent is a North Carolina corporation with facil-ities located at Raleigh and Durham, North Carolina,where it is engaged in retail grocery sales. Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDUnited Food & Commercial Workers InternationalUnion, Local 525, affiliated with United Food and Com-mercial Workers International Union, AFL-CIO, CLC(herein the Union), and International Union of OperatingEngineers, Local 465, AFL-CIO (herein Engineers), arelabor organizations within the meaning of Section 2(5) ofthe Act.IIIll. THE ALLEGED UNFAIR LABOR PRACTICESIn August 1979 the Union began an organizationalcampaign among Respondent's meat fabrication roomemployees in Respondent's Raleigh, North Carolina,warehouse. On October 19, 1979, a majority of the em-ployees in the Respondent's meat fabrication departmentin the warehouse distribution center located in Raleigh,North Carolina,2by a secret-ballot election in Case 11-RC-4768 conducted under the supervision of the Re-gional Director for Region II of the Board, designatedand selected the Union as their representative for thepurpose of collective bargaining. On October 29, 1979,t The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability. Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered To theextent that any testimony or other evidence not mentioned in this Deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.2 The appropriate unit is:All production and maintenance employees employed at the employ-er's meat fabricating department in the warehouse distribution centerlocated in Raleigh, North Carolina, excluding all other employees,guards and supervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director certified the Union as exclusiverepresentative of the employees in the appropriate unit.Thereafter the parties began a bargaining relationship,which according to the complaint was immediately vio-lated by Respondent's unilateral and discriminatorylayoff of eight employees on December 12, 1979. There-after charges and amended charges were filed by theUnion and on February 11, 1980, the General Counsel inCase 11-CA-8839 issued a complaint alleging various8(a)(1) violations by Respondent beginning on or aboutJune 30, 1979, and alleging as violations of both Section8(a)(3) and (5) the unilateral and discriminatory layoff ofeight employees on December 12, 1979. Thus, the com-plaint appears to have covered all violations up to its is-suance on February 11, 1980. On July 28, 1980, Re-spondent and the Union executed and entered into a set-tlement agreement in Case I l-CA-8839 which was ap-proved by the Regional Director for Region 11 of theNational Labor Relations Board on July 31, 1980. Thissettlement agreement, among other things, provided forreinstatement of the alleged discriminatory laid-off em-ployees with backpay, and apparently covered all of theother alleged violations in the complaint which issued inFebruary 1980.As indicated earlier following the certification in Octo-ber 1979 the parties began bargaining. Their first bar-gaining session was held on December 4, 1979. At thismeeting the Union presented Respondent with its con-tract proposals in written outline form. This contractproposal requested a 10-percent or 74-cent wage increasefor the meat fabricating department employees in the Ra-leigh warehouse. It appears that most of this meetingwas utilized by the parties in discussing a proposedlayoff of employees or the Union's waiver of a 40-hourweek guarantee which the Company had proposed in aletter in November 1979. The meeting apparently con-cluded with Respondent advising the Union that itwould be in touch before any layoffs were made. On De-cember 6, 1979, the Union informed Respondent's coun-sel of its position regarding the proposed waiver of the40-hour week guarantee or face layoff of certain employ-ees. In addition the Union called to the Company's atten-tion certain other alleged unfair labor practices it hadcommitted and requested that they cease. According toCoutlakis, an International representative of the Union,the next meeting in which a wage increase proposal wassubmitted by the Union was on May 6, 1980. This pro-posal sought a wage increase of $1.39. There was no dis-cussion on this proposal.3In July 1980 while the negotiations were underwayRespondent granted a wage increase to the nonrepresent-ed employees in the Raleigh warehouse, in varyingamounts from $.90 to $1.10 an hour. According to theUnion when it learned of this, it asked the Respondent togive the represented employees the same increase. Ac-cording to the Union the Company refused.At the next meeting in August 1980 the Union againasked Respondent to grant the increase that had been3 It appears that the parties by previous agreement had concluded thateconomic issues would not be discussed so long as there were outstand-ing noneconomic issues.given to the nonrepresented warehouse employees, to themeat fabrication employees. Again according to Coutla-kis Respondent refused to implement a wage increase forthe represented employees. Coutlakis testified that in Oc-tober 1980 the Company made its wage proposal whichamounted to an increase of 52 cents an hour. The Unioncontends that in the past the meat cutting employees hadalways received more of a wage increase than the fork-lift operators in the warehouse, and as the forklift opera-tors received $1.10 an hour the meat fabrication employ-ees therefore should have received at least that amount.The Union refused to accept Respondent's proposal, butagreed that Respondent should implement the 52-cent-an-hour wage increase, and the Union stated, "we willgo to the labor board for the rest because this is a dis-criminatory proposal."According to the documents submitted in evidence thefab-room employee's rate of pay effective July 5, 1979,was $7.40 an hour. A 10-percent increase in that as pro-posed by the Union in December 1979 would be an in-crease of 74 cents. In its proposal of May 6, 1980, theUnion proposed a new wage rate of $8.79, a $1.39 in-crease over the $7.40 that the fab-room employees weremaking at that time. As stated earlier the parties did notdiscuss wages at this meeting but it does appear thatthere was substantial agreement by the parties on manyother articles of this proposed agreement.From this record it appears that in the past all employ-ees in the warehouse were given a periodic wage in-crease sometime in the months of June, July, or August,although it is not clear from this record the exactamount or the percentage given to each employee.As I understand the complaint of the General Counselthe failure Respondent to grant the periodic raise in-crease to its fabrication employees was solely because oftheir union representation and thus violative of Section8(a)(3), and as it was discontinued unilaterally it was vio-lative of Section 8(a)(5).In addition to this allegation of the complaint the Gen-eral Counsel alleges certain independent 8(a)(l) viola-tions which allegedly demonstrate that the Respondent'swithholding of the pay increase for the unrepresentedemployees was discriminatory in violation of Section8(a)(3) and also a refusal to bargain in violation of Sec-tion 8(a)(5).Employee George Richardson testified that, in July1980, supervisor Robert Bass was in the meat fabricationroom and asked Richardson if he had heard anythingabout a pay raise. Although according to RichardsonBass asked the question about a pay raise, his testimonywas that, Bass said, "no, what made me think I wasgoing to get one." Richardson informed Bass that theyhad always received a raise with the rest of the ware-house. Bass replied that "that didn't mean that we weregoing to get one this year." Bass testified that he had aconversation with Richardson and that Richardson ap-proached him and asked if they were going to get araise. He told Richardson, "George, I haven't heard any-thing on a raise," and Richardson said again, "Well, arewe going to get a raise?" And Bass responded, "George,I don't know, I haven't heard anything on it." Accord-232 WINN-DIXIE RALEIGH, INC.ing to Bass that was the extent of the conversation. Basstestified that he has had several conversations withGeorge Richardson concerning a raise and that duringthese conversations the Union was never mentioned.According to Richardson in August 1980, he went tothe fab-room office, where Mack Creech and RobertBass were present. Richardson asked Creech if therewould be overtime that week and Creech indicated thatthere would be some. Richardson responded that he wasglad as he could use the extra money "because we hadn'tgotten a raise yet." According to Richardson Bass said,"I bet you already have gotten one."4Richardson saidhe "wouldn't bet because most of the time it's a coupleof weeks maybe, or a couple of months before we getone." Bass said, "I bet you wouldn't have gotten one thisyear." Richardson testified that about a month later hewas in the office talking to Bass about a pay raise andBass stated "that we probably might already have gottenit if we hadn't gone uptown looking for someone else,you know." Bass denied that he had the latter conversa-tions with Richardson and denied that he had any con-versation with Richardson where Mack Creech waspresent. Creech also testified that he was never presentat any time when Bass had a conversation with Richard-son. To the extent that there is a discrepancy in the testi-mony of Richardson and Bass I credit Bass. Richardson'stestimony was confusing and in certain respects did notmake sense and seemed to support Respondent. Bass' tes-timony was straightforward and had a ring of truth.According to employees Bobby Lucas on October 9,1980, he was called to the office of Supervisor EddieTant, who was informing the employees that tonnagewas down. Lucas disagreed, and said that he had not re-ceived a wage increase; that he gave Company a fairday's work, but he had not received any pay. Lucas saidthat Tant told him that the Company wanted to givethem a raise but other people would not let them. Lucassaid, "do you mean the Union?" And Tant did notanswer. Lucas said, "Well, if you mean the union, theunion hasn't turned down any raises." Lucas stated thatTant replied that he could not give a raise and thatWhitley could not give a raise.Tant recalled the conversation and said that Lucas hadasked about tonnage being down, and Lucas approachedhim about the fact that he had not received a raise. Hetold Lucas he had no authority to give a raise or to takeraises away. He said that the Union was mentionedduring this conversation, in that Lucas had said that theyhad not received a raise because they were in the Union.Tant did not say anything and merely walked off. Hesaid he had no other conversation with Lucas in which awage increase was mentioned. To the extent that there isany discrepancy in the testimony of Lucas and Tant, Icredit Tant's version.According to employee Stacy Jackson on August 6,1981, he talked with Robert Bass about buying some newmachines. Bass said the Company did not have enough4 The General Counsel filed a motion to correct the transcript to addthe word "would" in this sentence and to change the word "wouldn't" to"would" in 1. 14, p. 54, of the transcript. Respondent filed an oppositionto this motion. In agreement with Respondent's opposition the GeneralCounsel's motion is denied.money, and Jackson responded by saying that youshould have because they did not get a raise. He toldBass that they worked as hard as the other boys in thewarehouse and they got a raise and we did not. He saidBass replied, "Well, because they went about it in a dif-ferent way."Bass recalled the conversation and stated that Jacksoninformed him that some machines were worn out. Hesaid, "are you going to buy us some new machines?"Bass informed him, "We are in the process of remodelingthe fab room and we are supposed to get some newequipment, but to what extent, or what type of equip-ment, you know, I just don't know at this time." He saidthere was absolutely no discussion of a wage increaseduring this conversation and there was no mention aboutthe fact that the Company should have enough money tobuy new machines because Jackson had not received awage increase. He denied making any comment that theother employees got a raise because they went about it ina different way. I credit Bass.I have carefully reviewed the testimony of the em-ployees and the supervisors in this regard and there ap-pears to be only some slight differences in content andthat deals with the fact of whether or not the supervisorsinformed the employees that the reason that they werenot getting a raise was because of a third party, a union,or because they had chosen a different way to get araise. As indicated I have credited the testimony of thesupervisors where there is any discrepancy. In all in-stances the employees approached the supervisors want-ing to know why they had not received a wage increaseas the other unrepresented employees in the warehousehad received a wage increase. In my view the supervi-sors merely informed the employees that they had no au-thority to grant wage increases. And, if the supervisorssaid anything, they merely informed the employees thatto their knowledge the only reason that they were notgetting the wage increase was because they had selecteda bargaining representative and that the Company was inno position to give a raise increase without first discuss-ing and seeking approval from their selected representa-tive. It is clear to me that the supervisors were merelyinforming the employees that they now had a bargainingrepresentative and Respondent was in no position togrant them wage increases as they had in the past. I donot regard any of these conversations as being intimidat-ing, coercive, threatening, or in any way interfering withthe employee's Section 7 rights. Therefore I will recbm-mend dismissal of the 8(a)(l) allegations of the complaintin this regard.The Alleged Refusal To Hire Sharon PierceSharon Pierce testified that in January 1981 she waslaid off by Anthanol, an employer in the Raleigh area,along with 30 other employees. She testified that as anemployee of Anthanol she was represented by the Oper-ating Engineers Union. She testified that on June i, 1981,between the hours of 7 and 8 o'clock in the evening shewent to the Winn-Dixie store in North Duke Mall,Durham, North Carolina. She talked to Monty Coates,the manager of that store, and asked him if they were233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhiring for the job of cashier. He informed her that heneeded some part-time help. He gave her an applicationwhich she filled out and returned. He told her to cometo the store the next day around 4 p.m. She said shewent back the next day and talked with the assistantmanager who gave her some tax papers to fill out. Shereturned on Wednesday, June 3, around 3 p.m. andtalked to Coates. He started explaining the policies andrules of the store and told her about being nice to cus-tomers. He asked what size clothes she wore and got hera pair of pants and a top. The top was size 8 and thepants were size 6. He told her they looked nice and ex-plained that, if she were not actually engaged in cashier-ing functions, she should bag groceries, clean off the reg-ister table, or straighten magazines to find something todo.She said he explained quite a lot about the work andthe schedule. She asked if she would get paid while intraining and he said yes that it was an on-the-job train-ing. She asked when she would get a raise, and he saidthat every 6 months, and that she would start at $3.35 anhour. She said that they were getting along just fine andthat he was going down the questions on the sheet ofpaper, and when he got down to the part about a unionhe said that Big Star and Kroger and a few other storeshad unions but that they did not believe in unions. Thatit was just a money organization that took your moneyand did not do anything for you. She said she looked athim and said she was familiar with the union, that"Anthanol had a union." She said he then asked her ifshe was a member of the union and she said yes. Heasked her if she had a union card and she said yes. Hetold her to tear that up and get rid of it and then helooked at her and said, "Under the circumstances, I can'tuse you anyway."Then he went back to the application and started look-ing at it, and asked how many hours she got at Anth-anol; what she was getting paid, and as she had been laidoff he asked her could she be called back to work andshe said yes she could. He said, "You'll have to go toAnthanol and terminate yourself and tear up your unioncard, throw it away." Then he looked up and said,"Under the circumstances, I just can't use you anyway."She said she left, went home, and, as she was feelingkind of depressed, she called Clayborne Ellis, the Oper-ating Engineers' business agent, and told him that theUnion had lost her job for her. That she had the job atWinn-Dixie until they found out she was a member ofthe Operating Engineers. She said that Coates told herthat he did not want to hire someone who would workjust a short while and then leave to go back to anotherjob paying more money. He asked if she would leaveWinn-Dixie to go back to Anthanol if Anthanol calledher back. She said she told him that she could notanswer that question because she had not worked forhim yet. And she said that even though she might bemaking $1.50 an hour less at Winn-Dixie if she liked thejob she would stay there rather than going back to Anth-anol.Monty Coates testified that he worked in the Winn-Dixie store about 2 miles from the Anthanol plant at onetime and was familiar with the fact that the plant wasunion and that around June 3, 1981, he did have conver-sation with Sharon Pierce at the North Duke Mall storewhere he was store manager. He testified that he hadbeen called earlier by another Winn-Dixie store manager,Keith Cooley, who recommended her as a part-timecashier. He said that Cooley informed him that herbrother-in-law worked for Winn-Dixie in the scanningmanagement. As he needed part-time help he toldCooley to send her over. He testified that about an hourlater she came to the store and it was 2 or 3 o'clock inthe afternoon, on June 3, 1981. He gave her an applica-tion to fill out and after she had filled out the applicationhe looked it over. Wanting to put her to work he gaveher an application kit which contained other informationsuch as W-4 forms, etc., and told her to fill out theseforms and return them. In about 20 or 30 minutes shehad filled out all the papers, including the so-called in-doctrination sheet for new employees, which dealt withstore policy and company policies. He said that they dis-cussed these policies, and when they got down to thepart about unions he told her that Winn-Dixie did notbelieve in unions, that if she had any problems at thestore that Winn-Dixie management could take care ofthem for her, and that Winn-Dixie wages were in linewith the economy. Pierce then told him that she was amember of the Union and that the Union had been goodto her. She said she had been laid off, but if Anthanolrecalled her she would go back to work for Anthanol.He said that he stopped at this point because she toldhim that she would leave if recalled. He said he told herthat if she would quit her job he would put her to workand she told him that she would not quit her job. Hetold her that he would just have to review the applica-tion some more. At this point she left the store.He testified that he knew the Anthanol plant wasunionized and that he knew this before she filled out theapplication and other forms. But because she told himthat she would leave to go back to work in the eventthat Anthanol called her back, that he did not want tohire her. He was afraid that if he put her to work andwasted time training her that he would just be left hold-ing the bag. He said that he talked with Sharon Pierceonly once and that at no time did he tell her to tear upher union card in order to go to work for Winn-Dixie.I carefully observed both Pierce and Coates as theytestified in this proceeding. I was more impressed by thetestimony of Coates and his demeanor. His testimony, inmy view, had more of a ring of truth and was morestraightforward than that of Pierce. Therefore, I creditthe testimony of Coates over that of Pierce and concludethat Coates did not refuse to hire Pierce because of herunion membership or union activities. In my view whenCoates learned that Pierce might go back to Anthanol ifrecalled he decided against hiring her. I credit his testi-mony that he was aware of the fact that she worked in aunion plant and probably was a member of a union.Under these circumstances, in my view, he would nothave interviewed her in the first place had he planned onrefusing to hire her because of her union affiliation.Therefore, it is my conclusion that the General Counselhas failed to establish by a preponderance of evidencethat Respondent has engaged in conduct violative of234 WINN-DIXIE RALEIGH. INC.Section 8(a)(3) of the Act in its refusal to hire SharonPierce. Accordingly, I shall recommend that this allega-tion of the complaint be dismissed in its entirety.Discussion and ConclusionsAs indicated I have concluded that the General Coun-sel has failed to establish that Respondent violated Sec-tion 8(a)(l) of the Act by various conversations betweenRespondent's supervisors and its employees relating tothe reasons why the represented employees did not re-ceive a wage increase. Additionally I have concludedthat the General Counsel has failed to establish that Re-spondent violated Section 8(a)(3) of the Act by its refusalto hire Sharon Pierce.As I understand the complaint that leaves for disposi-tion the remaining issue of whether Respondent violatedSection 8(a)(3) and (5) by its refusal or failure to give itsannual periodic raise to the fabrication employees whowere represented by the Union and at the same timegave a raise to all of the other unrepresented employeesin Respondent's distribution center in Raleigh, NorthCarolina.I have found that Respondent had a practice of givingan annual raise to all of the employees in its distributioncenter or warehouse in Raleigh, North Carolina. Howev-er, the amount of that raise apparently was determinedon a yearly basis and had no set amount. It is also clearthat in July 1980, Respondent did give an annual raise tothe unrepresented employees in the distribution center,and withheld the annual raise from the represented em-ployees in the fabrication room. Did Respondent violateSection 8(a)(3) and (5) by this action?A review of the facts in this matter indicate that inDecember 1979 the Union proposed a 10-percent wageincrease for the represented employees in the fabricationroom. It also appears that the parties agreed that eco-nomic issues would be considered after all noneconomicissues were resolved. At this time Respondent had notoffered any counterproposal to the Union's 10-percentwage increase. It is also true that in May Respondent re-vised its wage package to include a wage increase thatwould amount to $1.20 an hour. Again at this time Re-spondent made no counterproposal. In July Respondentgave the annual wage increase to all the unrepresentedemployees in the distribution center and as indicated didnot give this annual wage raise to the employees repre-sented by the Union.At this time there was a wage proposal from theUnion pending on the bargaining table. It is also truethat the Union informed Respondent that it was free toimplement the wage increase for the union-representedemployees in the fabrication room. However, it is appar-ent that the Union wanted a wage increase for those em-ployees of at least $1.10 an hour, the amount given tothe forklift operators. Respondent refused to give thiswage increase to the represented employees, apparentlybecause it felt that this increase was more than it waswilling to give. It appears that at a later date the Unioninformed the Employer to again implement the wage in-crease of at least $1.10 an hour, and Respondent refused.In October Respondent made its wage offer of 7 percent,3 percent less than the Union had initially requested. TheUnion refused this wage increase, but informed Respond-ent to implement the 7-percent increase which amountedto $.52 an hour and informed Respondent that it wouldseek the difference from the National Labor RelationsBoard. These are essentially the facts surrounding thisproblem.In Oneira Knitting Mills, 205 NLRB 500, fn. 1 (1973),the employer involved in that case argued that a unilat-eral grant of wage (merit) increases would be a violationof Section 8(a)(5) as it would be inconsistent with theBoard's holding in Southeastern Michigan Gas Co., 198NLRB 1221 (1972), where the Board found a discontinu-ance of merit increases to be a violation of Section8(a)(5). The Board disagreed with the employer's conten-tion and stated:An employer with a past history of a merit increaseprogram neither may discontinue that program (aswe found in Southeastern Michigan) nor may he anylonger continue to unilaterally exercise his discre-tion with respect to such increases, once an exclu-sive bargaining agent is selected. NLRB v. Katz, 396U.S. 736 (1962). What is required is a maintenanceof preexisting practices, i.e., the general outline ofthe program, however the implementation of thatprogram (to the extent that discretion has existed indetermining the amounts or timing of the increases),becomes a matter as to which the bargaining agentis entitled to be consulted.As I understand this case and the cases cited therein itis clear that an employer can neither give nor deny pre-existing annual wage increases without some discussionwith the union which is the current bargaining repre-sentative of the employees involved. Here the parties hadthe subject of wages on the bargaining table for the em-ployees represented by the Union. The Union had de-manded a 10-percent wage increase and later revised thatincrease to $1.39 an hour, which almost doubled the pre-vious 10-percent wage demand, prior to the time thegeneral annual wage increase was due. Thus, in Julywhen the annual wage increase was due Respondent wasconfronted with an approximate 20-percent annual wageincrease at the bargaining table. With this confronting it,it did not give to the represented employees the annualwage increase it gave to the other employees. Evenwhen the Union requested that it grant that wage in-crease to the represented employees, Winn-Dixie refusedand did not give any wage increase until it had made itswage proposal known to the Union. The Union rejectedRespondent's proposal, but informed Respondent that itcould implement that wage proposal, and that it wouldseek the balance before the National Labor RelationsBoard.Under the circumstances of this case even consideringWinn-Dixie's track record, it is my conclusion that Re-spondent did not violate Section 8(a)(3) or (5) in with-holding the wage increase from the employees represent-ed by the Union. There is nothing in this case that wouldindicate that Respondent was illegally motivated in thisregard and in fact once it had made its wage proposalknown to the Union, which incidentally was only 3 per-235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent less than that originally proposed by the Union,with the Union's approval it implemented that wage in-crease and so far as this record is concerned continued tobargain in good faith with the Union. Additionally, thereis nothing in this record to indicate that the bargainingwhich took place between December 1979 and October1980 when Respondent implemented the 52-cent wageincrease was anything other than good-faith bargaining.In fact this record indicates that with one or two excep-tions, involving wages and pensions, the parties had ne-gotiated almost a complete package.I have carefully reviewed the briefs filed by the partiesand engaged in considerable research on my own. How-ever, I find nothing which supports the proposition thatan employer violates either Section 8(a)(3) or (5) by itsrefusal to grant an annual wage increase, which it previ-ously gave to all employees, to its represented employeesand at the same time grants that annual wage increase toits unrepresented employees, at a time when the employ-er is at the bargaining table with the union that repre-sents the represented employees and the subject of wagesis pending and under negotiations at that bargainingtable.Once a bargaining agent is in the picture an employeris not free to give or deny wage increases without con-sulting that bargaining agent. Here Respondent had beenconsulting with the Union for approximately 8 months,and, although economic issues had been put aside, thereobviously was no meeting of the minds on any wage in-crease. To compel an employer to grant a wage increaseto employees at a time when it is engaged in bargainingnegotiations with the bargaining agent representing thoseemployees would certainly take away much of an em-ployer's bargaining power. The employer might welltrade off a wage increase for a concession in some otherarea. In my view there is nothing in the Act that guaran-tees employees that all conditions they enjoy will remainthe same after they select a bargaining agent. I see noreason why this Respondent should be held in violationof Section 8(a)(3) or (5) because of its failure to grant thewage increase at a time when it was currently engagingin good-faith bargaining with the represented employees'bargaining agent and the subject of wages was presentlypending on the bargaining table.Moreover the ultimate wage Increase otterea Oy Ke-spondent, 7 percent, or 52 cents an hour, was only slight-ly less than that sought initially by the Union and I findnothing which would indicate that this Respondent wasillegally motivated, other than its past record. Althoughit appears that Respondent engaged in some unfair laborpractices prior to the settlement agreement in this matter,it is my conclusion that it did not thereafter engage inany unfair labor practices and I would dismiss the com-plaint insofar as it alleges that Respondent engaged inunfair labor practices after the settlement agreement. Ac-cordingly, I would dismiss the 8(a)(1), (3), and (5) allega-tions of the consolidated complaint which allegedly oc-curred after the execution of the settlement agreement.CONCLUSIONS OF LAW1. The Respondent, Winn-Dixie Raleigh, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Food & Commercial Workers InternationalUnion, Local 525, affiliated with the United Food andCommercial Workers International Union, AFL-CIO,CLC, and International Union of Operating Engineers,Local 465, AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.3. The Respondent, Winn-Dixie Raleigh, Inc., did notviolate Section 8(a)(1), (3), and (5) of the Act after theexecution of the settlement agreement in July 1980 as al-leged in the consolidated complaint which issues on July28, 1981.Based upon the foregoing findings of fact, conclusionsof law, and the entire record in this proceeding, and pur-suant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER5It is hereby ordered that the complaint in this proceed-ing, insofar as it alleges that Respondent violated Section8(a)(1), (3), and (5) of the Act after the settlement agree-ment of July 1980 be and it hereby is dismissed in its en-tirety.IT IS FURTHER ORDERED that the remaining allegationsof the complaint which were the subject of the settle-ment agreement of July 1980 be remanded to the Re-gional Director for Region 11 and be disposed of consist-ent with the provisions of that settlement agreement.65 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.I It is my conclusion that Respondent did not violate the terms of thesettlement agreement as alleged in the complaint and that settlementagreement should be reinstated and the complaint upon which that settle-ment agreement was predicated be ultimately dismissed as provided inthat settlement agreement.236